
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.82



AMENDMENT 3 TO
AMENDED AND RESTATED
WAIVER AND STANDBY PURCHASE AGREEMENT


        This AMENDMENT 3, dated as of March 2, 2009, amends that certain Amended
and Restated Waiver and Standby Purchase Agreement dated as of March 10, 2008 as
subsequently amended as of August 5, 2008 and October 30, 2008 (the "Waiver
Agreement") by and among Hallmark Cards, Incorporated, a Missouri corporation
("Hallmark"), HC Crown Corp., a Delaware corporation ("HCC"), (Hallmark and HCC,
the "Hallmark Lenders") and Crown Media Holdings, Inc., a Delaware corporation
("Crown Holdings"), Crown Media United States, LLC, a Delaware limited liability
company ("CMUS"), and the subsidiaries of Crown Holdings listed as Guarantors on
the Credit Facility (the "Guarantors," and, together with Crown Holdings and
CMUS, the "Borrowers").

        WHEREAS, the Borrowers have requested that the Hallmark Lenders extend
the automatic Waiver Termination Date; and

        WHEREAS, the Hallmark Lenders are willing to extend the automatic Waiver
Termination Date on the terms and subject to the conditions set forth in this
Amendment 3;

        NOW, THEREFORE, in consideration for the foregoing premises and the
mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

        1.    Section 1(a).    Section 1(a)—Definitions shall be amended as
follows:

        (a)   the definition of "Excess Cash Flow" shall be deleted in its
entirety and replaced as follows:

""Excess Cash Flow" has the meaning set forth in Section 7(e)(ii)."

        (b)   "Tax Note" and its definition shall be deleted in its entirety.

        (c)   the definition of "Tax Sharing Payments" shall be inserted
immediately after the definition for "Tax Sharing Agreement" as follows:

""Tax Sharing Payments" has the meaning set forth in Exhibit A."

        2.    Section 2(b).    Section 2(b)—Permitted Actions shall be amended
by deleting Section 2(b)(v) in its entirety.

        3.    Section 2(c).    Section 2(c)—Waiver Termination Date shall be
amended by replacing the first sentence with the following:

This Waiver shall terminate automatically on March 31, 2010, unless terminated
earlier as set forth herein and such date of actual termination shall be the
"Waiver Termination Date."

        4.    Section 3.    Section 3—Standby Purchase Obligation shall be
amended by inserting after "pursuant to Amendment No. 9 to the Credit Facility,
dated as of March 21, 2006," the phrase "as amended by Amendment No. 15 and as
may be subsequently amended from time to time."

        5.    Section 4(e).    Section 4(e)—Acknowledgement of Indebtedness
shall be amended by deleting Section 4(e)(v) in its entirety.

--------------------------------------------------------------------------------



        6.    Section 7.    Section 7—Covenants of Borrower shall be amended by
deleting Section 7(e) in its entirety and replacing it as follows:

        "(e) Prepayment of Subject Obligations from Excess Cash Flow.

          (i)  Within one business day of the receipt of (or in the case of
clause (e)(ii)(3) below the determination of the existence of, but in any event
no later than 45 days after the end of such quarter) any Excess Cash Flow,
Borrower shall, in an amount equal to the Excess Cash Flow, either (x) pay
amounts due under the Credit Facility, or (y) repay the Subject Obligations.
Such repayment of the Subject Obligations shall be applied in the following
order:

        (1)   pro rata to accrued but unpaid interest on the 2001 Note, the 2005
Note and the 2006 Note based on their respective outstanding principal amounts,
then

        (2)   to pay Tax Sharing Payments, then

        (3)   to the principal amount of the 2001 Note, then

        (4)   to the principal amount of the 2005 Note, then

        (5)   to the principal amount of the 2006 Note, then

        (6)   to the Accreted Value of the 10.25% Note, and finally

        (7)   to the Participated Obligations.

         (ii)  "Excess Cash Flow" shall mean (without duplication):

        (1)   the net cash proceeds from the issuance of any equity securities
or debt instruments by any of the Borrowers;

        (2)   the net cash proceeds from the sale, transfer or lease by the
Borrowers of any of their assets outside of the ordinary course of business, and

        (3)   if positive, the consolidated net cash flow from operations for a
quarter calculated in the same manner as "CF Before Interest" as set forth in
the Crown Holdings 2009 Plan as approved by the Board of Directors of Crown
Holdings on December 11, 2008 or any subsequent plan approved by the Board of
Directors and reasonably acceptable to the Hallmark Lenders (provided that in
any calendar quarter the deduction for general and administrative expenses,
capital expenditures and similar items shall not exceed one-quarter of the
amount with respect to such items set forth in such 2009 Plan), less any amounts
paid during the quarter (A) as a net reduction of the principal amount of the
Credit Facility when comparing the outstanding principal amount at the beginning
and the end of the quarter, (B) as interest and other amounts due under the
Credit Facility and (C) as net repayment of the Subject Obligations, in each
case, that were not otherwise required to be paid pursuant to the terms of this
Agreement.

        (f)    Tax Consolidation.    Crown Holdings shall not take any action
(including the issuance of new capital stock or options for capital stock) that
would, or that would reasonably be expected to, prohibit Crown Holdings from
being included as a "member" of the Hallmark Group within the meaning of
Section 1.1502-1(b) of the Treasury Regulations.

        (g)   Credit Facility.    Each Borrower shall use its commercially
reasonable efforts to promptly renew the Credit Facility, extending the maturity
date to at least March 31, 2010."

2

--------------------------------------------------------------------------------



        7.    Exhibit A.    Exhibit A—Subject Obligations shall be amended by
deleting Item 5 in its entirety and replacing it with the following:

        "5.   Any and all amounts due and owing to Hallmark pursuant to the Tax
Sharing Agreement ("Tax Sharing Payments")."

        8.    Representations and Warranties.    Each Borrower hereby jointly
and severally represents and warrants to each Hallmark Lender that after giving
effect to this Amendment 3 that all the representations and warranties contained
in the Waiver Agreement are true and correct as of the date hereof in all
material respects as if such representations and warranties had been made on and
as of the date hereof (except to the extent that any such representation or
warranty specifically relates to an earlier date).

        9.    Release of Claims and Waiver.    Each Borrower hereby releases,
remits, acquits and forever discharges each Hallmark Lender and each Hallmark
Lender's employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, predecessors, successors
and assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing hereinafter called the "Released Parties"), from
any and all actions and causes of action, judgments, executions, suits, debts,
claims, demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, whether heretofore or hereafter arising, for or
because of any manner or things done, which were omitted or suffered to be done
by any of the Released Parties prior to and including the date of execution
hereof, and which also in any way directly or indirectly arise out of or were in
any way connected to the Released Parties' capacity as the beneficiary of an
obligation of one or more of the Borrowers under this Agreement, the Subject
Obligations and/or any other Loan Document heretofore executed, including claims
relating to 'lender liability' (all of the foregoing hereinafter called the
"Released Matters"). The Borrowers acknowledge that the Hallmark Lenders'
agreement to waive contained in Section 2 of the Waiver Agreement, the Hallmark
Lenders' agreement to extend the automatic Waiver Termination Date pursuant to
Amendment 1, Amendment 2 and this Amendment 3, and Hallmark's agreement to
purchase the outstanding Indebtedness and the Bank Lenders' other interests
under the Credit Facility contained in Section 3 of the Waiver Agreement are
intended to be in full satisfaction of all or any alleged injuries or damages
arising in connection with the Released Matters. Each Borrower represents and
warrants to each Hallmark Lender that it has not purported to transfer, assign
or otherwise convey any right, title or interest of such Borrower in any
Released Matter to any other Person and that the foregoing constitutes a full
and complete release of all Released Matters.

        10.    Full Force and Effect.    Except to the extent amended herein,
the Waiver Agreement shall continue in full force and effect.

        11.    Governing Law.    This Amendment 3 shall be governed by and
construed in accordance with the internal substantive laws of the State of New
York, without regard to the choice of law principles of such State.

        12.    Counterparts; Faxed Signatures.    This Amendment 3 may be
executed in any number of counterparts and by different parties to this
Agreement on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Amendment 3 as
of the day and year first above written.

 
   
   




  BORROWERS:





 
CROWN MEDIA HOLDINGS, INC.



 

By:

 

/s/ Brian Stewart


--------------------------------------------------------------------------------

Name: Brian Stewart
Title: Executive Vice President, CFO



 

CROWN MEDIA UNITED STATES, LLC



 

By:

 

/s/ Brian Stewart


--------------------------------------------------------------------------------

Name: Brian Stewart
Title: Vice President & CFO





 
GUARANTORS:



 

CM INTERMEDIARY, LLC
CITI TEEVEE, LLC
DOONE CITY PICTURES, LLC



 

By:

 

/s/ Brian Stewart


--------------------------------------------------------------------------------

Name: Brian Stewart
Title: Vice President & CFO



 

HALLMARK LENDERS:





 
HALLMARK CARDS, INCORPORATED



 

By:

 

/s/ Tim Griffith


--------------------------------------------------------------------------------

Name: Tim Griffith
Title: EVP—CFO





 
HC CROWN CORP.



 

By:

 

/s/ Dwight Arn


--------------------------------------------------------------------------------

Name: Dwight Arn
Title: Vice President

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.82



AMENDMENT 3 TO AMENDED AND RESTATED WAIVER AND STANDBY PURCHASE AGREEMENT
